MEMORANDUM **
Francisco Moreno-Suarez and Maria Leonila Alvarado-Flores, husband and wife and natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reconsider. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider, Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005), and we review de novo claims of constitutional violations in immigration proceedings, Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We deny the petition for review.
The BIA acted within its discretion in denying Petitioners’ motion to reconsider because the motion failed to identify any *174error of fact or law in the BIA’s prior decision dismissing their appeal. See 8 C.F.R. § 1003.2(b)(1).
Petitioners’ contention that the BIA violated due process by misapplying the law to the facts of their case and failing to consider all of their hardship evidence is not supported by the record and therefore does not amount to a colorable constitutional claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
Petitioners contend the IJ was not an impartial factfinder and failed to provide them with a full and fair hearing. We conclude that these contentions are unavailing.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.